                                   Case 3:19-cv-01459-DMS-KSC Document 1 Filed 08/04/19 PageID.1 Page 1 of 10



                               1 MADAR LAW CORPORATION
                               2 Alex S. Madar, Esq. (SBN: 319745)
                                 alex@madarlaw.net
                               3 14410 Via Venezia # 1404,
                               4 San Diego, CA 92129-1666
                                 Telephone: (858) 299-5879
                               5 Fax: (619) 354-7281
                               6
                                 Attorneys for Plaintiffs
                               7
                               8                        UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA
                               9
                              10                                                          Case No.: '19CV1459 DMS KSC
                                 MARK KAUFMAN, Individually
                              11 and On Behalf of All Others                              CLASS ACTION
                                 Similarly Situated,
                              12
                                 KYLE MIHOLICH, Individually                              COMPLAINT FOR DAMAGES
MADAR LAW CORPORATION




                              13 and On Behalf of All Others                              AND INJUNCTIVE RELIEF
  14410 V IA V ENEZIA #1404




                                 Similarly Situated,                                      PURSUANT TO THE TELEPHONE
    S AN D IEGO , CA 92129




                              14
                                                                                          CONSUMER PROTECTION ACT,
                              15                 Plaintiffs,                              47 U.S.C. § 227, ET SEQ.
                              16
                                                          v.
                              17
                                                                                          JURY TRIAL DEMANDED
                              18 GREAT DESTINATIONS, INC.,
                                 DOES,
                              19
                                         Defendants.
                              20
                              21
                              22                                             INTRODUCTION
                              23            1.   The plaintiffs MARK KAUFMAN (“Mr. Kaufman”), and KYLE
                              24 MIHOLICH (“Mr. Miholich”), collectively (“Plaintiffs”) bring this Class Action
                              25 Complaint for damages, injunctive relief, and any other available legal or equitable
                              26 remedies,       resulting      from      the     illegal      actions      of    defendant   GREAT
                              27 DESTINATIONS, INC. (“Great Destinations” or “Defendant”) in negligently
                              28 and/or intentionally contacting Plaintiffs on their cellular telephones, in violation
                                   Case #                      Mark Kaufman, et. al v. Great Destinations, Inc.
                                                                     CLASS ACTION COMPLAINT
                                   Case 3:19-cv-01459-DMS-KSC Document 1 Filed 08/04/19 PageID.2 Page 2 of 10



                               1   of the Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq., (“TCPA”)
                               2   thereby invading Plaintiffs’ privacy. Plaintiffs allege as follows upon personal
                               3   knowledge as to themselves and their own acts and experiences, and, as to all other
                               4   matters, upon information and belief, including investigation conducted by their
                               5   attorneys.
                               6                                 JURISDICTION AND VENUE
                               7            2.   This Court has federal question jurisdiction because this case arises
                               8   out of violation of federal law. 47 U.S.C. § 227(b).
                               9            3.   Venue is proper in the United States District Court for the Southern
                              10   District of California pursuant to 28 U.S.C. § 1391 because Defendant:
                              11                 (a)   is authorized to conduct business in this district and has
                              12                       intentionally availed itself of the laws by conducting business
MADAR LAW CORPORATION




                              13                       in this district;
  14410 V IA V ENEZIA #1404
    S AN D IEGO , CA 92129




                              14                 (b)   does substantial business within this district;
                              15                 (c)   is subject to personal jurisdiction in this district; and
                              16                 (d)   Plaintiffs were harmed by Defendant’s conduct within this
                              17                       judicial district.
                              18                                             PARTIES
                              19            4.   Mr. Kaufman is, and at all times relevant was, a citizen and resident of
                              20   the State of California, County of San Diego, and is, and at all times mentioned
                              21   herein was, a “person” as defined by 47 U.S.C. § 153(39).
                              22            5.   Mr. Miholich is, and at all times relevant was, a citizen and resident of
                              23   the State of California, County of San Diego, and is, and at all times mentioned
                              24   herein was, a “person” as defined by 47 U.S.C. § 153(39).
                              25            6.   Plaintiffs are informed and believe, and thereon allege, that GREAT
                              26   DESTINATIONS, a vacation ownership company, is, and at all times mentioned
                              27   herein was, a Nevada corporation with its principal place of business in California,
                              28   and is a “person” as defined by 47 U.S.C. § 153(39).
                                   Case #                   Mark Kaufman, et. al v. Great Destinations, Inc.
                                                                 CLASS ACTION COMPLAINT
                                   Case 3:19-cv-01459-DMS-KSC Document 1 Filed 08/04/19 PageID.3 Page 3 of 10



                               1            7.    Upon information and belief, GREAT DESTINATIONS operates
                               2   business under it’s own name, with a website of “www.gdvacations.com”.
                               3            8.    Plaintiffs allege that at all times relevant herein, Defendant conducted
                               4   business in the State of California and in the County of San Diego, and within this
                               5   judicial district.
                               6                                   FACTUAL ALLEGATIONS
                               7            9.    There are online complaints about Defendant’s calling practices,
                               8   including numerous complaints that Defendant placed unsolicited recorded
                               9   message calls even to people who were on the National Do-Not-Call Registry.
                              10            10.   At all times relevant, Plaintiffs did not have a business relationship
                              11   with GREAT DESTINATIONS.
                              12            11.   At all times relevant, Plaintiffs’ telephone numbers were on the
MADAR LAW CORPORATION




                              13   National Do-Not-Call Registry.
  14410 V IA V ENEZIA #1404
    S AN D IEGO , CA 92129




                              14            12.   On or about March 21, 2019, March 25, 2019, March 26, 2019, April
                              15   3, 2019, April 11, 2019, May 16, 2019, and other dates, GREAT DESTINATIONS
                              16   or it’s authorized agent called Mr. Kaufman on his cellular telephone number
                              17   ending in “4299” using an automated telephone dialing system (ATDS) in attempts
                              18   to book an appointment for Mr. Kaufman to attend a timeshare presentation at
                              19   Defendant’s showroom in Ontario, CA.
                              20            13.   On or about February 6, 2018, April 1, 2019, April 8, 2019, and other
                              21   dates, GREAT DESTINATIONS or it’s authorized agent called Mr. Miholich on
                              22   his cellular telephone number ending in “5823” using an automated telephone
                              23   dialing system (ATDS) in attempts to book an appointment for Mr. Miholich to
                              24   attend a timeshare presentation at Defendant’s showroom in Ontario, CA.
                              25            14.   Upon information and belief, GREAT DESTINATIONS sent or
                              26   transmitted, or had sent or transmitted on its behalf, the same or substantially
                              27   similar unsolicited phone calls via ATDS to thousands of consumers’ cellular
                              28   telephones nationwide.
                                   Case #                    Mark Kaufman, et. al v. Great Destinations, Inc.
                                                                  CLASS ACTION COMPLAINT
                                   Case 3:19-cv-01459-DMS-KSC Document 1 Filed 08/04/19 PageID.4 Page 4 of 10



                               1            15.   Upon information and belief, the automated telephone system used by
                               2   GREAT DESTINATIONS or its agents to place these calls has the capacity to
                               3   store or produce telephone numbers to be called, using a random or sequential
                               4   number generator.
                               5            16.   Upon information and belief, the automated telephone system also has
                               6   the capacity to, and does, automatically dial telephone numbers stored as a list or
                               7   in a database.
                               8            17.   Defendant’s telephone communications were for marketing or
                               9   solicitation purposes.
                              10            18.   Defendant’s    telephonic        communications           were   not   made   for
                              11   emergency purposes, as defined by 47 U.S.C. § 227(b)(1)(A)(iii).
                              12            19.   Defendant’s telephonic communications were made to telephone
MADAR LAW CORPORATION




                              13   numbers assigned to a cellular telephone service for which Plaintiffs incur a charge
  14410 V IA V ENEZIA #1404
    S AN D IEGO , CA 92129




                              14   for cellular telephone service, pursuant to 47 U.S.C. § 227(b)(1).
                              15            20.   Plaintiffs’ cell phone numbers are primarily used for personal reasons.
                              16            21.   Defendant did not have prior express written consent to call Plaintiffs’
                              17   cell phones with an automated telephone dialing system or with a prerecorded
                              18   voice message.
                              19            22.   Upon information and belief, Defendant obtained Plaintiffs’ cell
                              20   phone numbers from someone other than Plaintiffs.
                              21            23.   Through Defendant’s aforementioned conduct, Plaintiffs suffered an
                              22   invasion of a legally protected interest in privacy, which is specifically addressed
                              23   and protected by the TCPA.
                              24            24.   Plaintiffs were personally affected by Defendant’s aforementioned
                              25   conduct because Plaintiffs were frustrated and annoyed that Defendant annoyed
                              26   Plaintiffs with an unwanted prerecorded voice message using an ATDS without
                              27   their prior express consent, in an effort to solicit the purchase of Defendant’s
                              28   timeshare vacations.
                                   Case #                    Mark Kaufman, et. al v. Great Destinations, Inc.
                                                                  CLASS ACTION COMPLAINT
                                   Case 3:19-cv-01459-DMS-KSC Document 1 Filed 08/04/19 PageID.5 Page 5 of 10



                               1            25.   Defendant’s telephonic communication forced Plaintiffs and other
                               2   similarly situated class members to live without the utility of their cellular phones
                               3   because they were occupied by having to answer Defendant’s unsolicited calls,
                               4   causing annoyance and lost time.
                               5            26.   The prerecorded voice messages from Defendant, or its agent(s),
                               6   violated 47 U.S.C. § 227(b)(1)(A)(iii).
                               7                                CLASS ACTION ALLEGATIONS
                               8            27.   Plaintiffs bring this action on behalf of themselves and on behalf of all
                               9   others similarly situated.
                              10            28.   Plaintiffs represent, and are members of the class (the “Class”),
                              11   consisting of:
                              12
                                                  All persons within the United States who received any
MADAR LAW CORPORATION




                              13                  telephone call(s) from Defendant or its agent(s) and/or
  14410 V IA V ENEZIA #1404




                                                  employee(s), not for an emergency purpose, on said
    S AN D IEGO , CA 92129




                              14
                                                  person’s cellular telephone, made through the use of any
                              15                  automatic telephone dialing system or artificial or
                              16                  prerecorded voice, within four years prior to the filing of
                                                  the Complaint.
                              17
                              18            29.   Defendant and its employees or agents are excluded from the Class.
                              19   Plaintiffs do not know the number of members in the Class, but believes the
                              20   members of the Class number in the several thousands, if not more. Thus, this
                              21   matter should be certified as a Class action to assist in the expeditious litigation of
                              22   this matter.
                              23            30.   Plaintiffs and members of the Class were harmed by the acts of
                              24   Defendant in at least the following ways: Defendant, either directly or through its
                              25   agent(s), illegally contacted Plaintiffs and the members of the Class via their
                              26   cellular telephones by using an ATDS or with a prerecorded voice, thereby
                              27   invading the privacy of said Plaintiffs and the members of the Class.
                              28
                                   Case #                    Mark Kaufman, et. al v. Great Destinations, Inc.
                                                                  CLASS ACTION COMPLAINT
                                   Case 3:19-cv-01459-DMS-KSC Document 1 Filed 08/04/19 PageID.6 Page 6 of 10



                               1            31.   This suit seeks only damages and injunctive relief for recovery of
                               2   economic injury on behalf of the Class, and it expressly is not intended to request
                               3   any recovery for personal injury and claims related thereto. Plaintiffs reserve the
                               4   right to expand the Class definitions to seek recovery on behalf of additional
                               5   persons as warranted as facts are learned in further investigation and discovery.
                               6            32.   The joinder of the members of the Class is impractical and the
                               7   disposition of their claims in the Class action will provide substantial benefits both
                               8   to the parties and to the court. The Class can be identified through records of
                               9   Defendant and/or its agents and records of wireless telephone carriers.
                              10            33.   There is a well-defined community of interest in the questions of law
                              11   and fact involved affecting the parties to be represented. The questions of law and
                              12   fact common to the Class predominate over questions which may affect individual
MADAR LAW CORPORATION




                              13   members of the Class, including the following:
  14410 V IA V ENEZIA #1404
    S AN D IEGO , CA 92129




                              14                  (a)   Whether, within the four years prior to the filing of this
                              15                        Complaint, Defendant or its agent(s) placed any artificial or
                              16                        prerecorded call without the prior express written consent of the
                              17                        called party to members of the Class using an automatic dialing
                              18                        system;
                              19                  (b)   Whether the calls were for marketing or solicitation purposes;
                              20                  (c)   Whether Defendant can meet its burden of showing Defendant
                              21                        obtained prior express written consent;
                              22                  (d)   Whether Defendant’s conduct was knowing and/or willful;
                              23                  (e)   Whether Plaintiffs and the members of the Class were damaged
                              24                        thereby, and the extent of damages for such violation; and
                              25                  (f)   Whether Defendant and its agent(s) should be enjoined from
                              26                        engaging in such conduct in the future.
                              27
                              28
                                   Case #                   Mark Kaufman, et. al v. Great Destinations, Inc.
                                                                 CLASS ACTION COMPLAINT
                                   Case 3:19-cv-01459-DMS-KSC Document 1 Filed 08/04/19 PageID.7 Page 7 of 10



                               1            34.   As persons who received at least one prerecorded voice call from
                               2   GREAT DESTINATIONS or its agents using an ATDS without Plaintiffs’ prior
                               3   express written consent, Plaintiffs are asserting claims that are typical of the Class.
                               4            35.   Plaintiffs will fairly and adequately represent and protect the interests
                               5   of the Class in that Plaintiffs have no interest antagonistic to any member of the
                               6   Class.
                               7            36.   Plaintiffs and the members of the Class have all suffered irreparable
                               8   harm as a result of Defendant’s unlawful and wrongful conduct. Absent a class
                               9   action, the Class will continue to face the potential for irreparable harm.          In
                              10   addition, these violations of law will be allowed to proceed without remedy and
                              11   Defendant will likely continue such illegal conduct. Because of the size of each
                              12   individual Class member’s claims, few, if any, members of the Class could afford
MADAR LAW CORPORATION




                              13   to seek legal redress for the wrongs complained of herein.
  14410 V IA V ENEZIA #1404
    S AN D IEGO , CA 92129




                              14            37.   Plaintiffs have retained counsel experienced in handling class action
                              15   claims and claims involving violations of the Telephone Consumer Protection Act.
                              16            38.   A class action is a superior method for the fair and efficient
                              17   adjudication of this controversy. Class-wide damages are essential to induce
                              18   Defendant to comply with federal law. The interest of members of the Class in
                              19   individually controlling the prosecution of separate claims against Defendant is
                              20   small because the maximum statutory damages in an individual action for violation
                              21   of privacy are minimal. Management of these claims is likely to present
                              22   significantly fewer difficulties than those presented in many class claims.
                              23            39.   Notice may be provided to the Class members by direct mail and/or
                              24   email notice, publication notice and by other reasonable means.
                              25            40.   Defendant has acted on grounds generally applicable to the Class,
                              26   thereby making appropriate final injunctive relief and corresponding declaratory
                              27   relief with respect to the Class as a whole.
                              28   ///
                                   Case #                    Mark Kaufman, et. al v. Great Destinations, Inc.
                                                                  CLASS ACTION COMPLAINT
                                   Case 3:19-cv-01459-DMS-KSC Document 1 Filed 08/04/19 PageID.8 Page 8 of 10



                               1                                   FIRST CAUSE OF ACTION
                               2                          NEGLIGENT VIOLATIONS OF THE TCPA
                               3                                    47 U.S.C. § 227 ET SEQ.
                               4            41.   Plaintiffs incorporate by reference all of the above paragraphs of this
                               5   Complaint as though fully stated herein.
                               6            42.   The foregoing acts and omissions of Defendant constitute numerous
                               7   and multiple negligent violations of the TCPA, including but not limited to each
                               8   and every one of the above-cited provisions of 47 U.S.C. § 227, et seq.
                               9            43.   As a result of Defendant’s negligent violations of 47 U.S.C. § 227, et
                              10   seq., Plaintiffs and the Class are entitled to an award of $500.00 in statutory
                              11   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
                              12            44.   Plaintiffs and the Class are also entitled to and seek injunctive relief
MADAR LAW CORPORATION




                              13   prohibiting such conduct in the future.
  14410 V IA V ENEZIA #1404
    S AN D IEGO , CA 92129




                              14                                 SECOND CAUSE OF ACTION
                              15                  KNOWING AND/OR WILLFUL VIOLATIONS OF THE TCPA
                              16                                    47 U.S.C. § 227 ET SEQ.
                              17            45.   Plaintiffs incorporate by reference all of the above paragraphs of this
                              18   Complaint as though fully stated herein.
                              19            46.   The foregoing acts and omissions of Defendant constitute numerous
                              20   and multiple knowing and/or willful violations of the TCPA, including but not
                              21   limited to each and every one of the above-cited provisions of 47 U.S.C. § 227, et
                              22   seq.
                              23            47.   As a result of Defendant’s knowing and/or willful violations of 47
                              24   U.S.C. § 227, et seq., Plaintiff and the Class are entitled to an award of $1,500.00
                              25   in statutory damages, for each and every violation, pursuant to 47 U.S.C. §
                              26   227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
                              27            48.   Plaintiffs and the Class are also entitled to and seek injunctive relief
                              28   prohibiting such conduct in the future.
                                   Case #                    Mark Kaufman, et. al v. Great Destinations, Inc.
                                                                  CLASS ACTION COMPLAINT
                                   Case 3:19-cv-01459-DMS-KSC Document 1 Filed 08/04/19 PageID.9 Page 9 of 10



                               1                                      PRAYER FOR RELIEF
                               2            WHEREFORE, Plaintiffs and the Class members pray for judgment against
                               3   Defendant and the following relief:
                               4            • An order certifying the Class as requested herein;
                               5            • An order appointing Plaintiffs to serve as the representatives of the Class
                               6   in this matter and appointing Plaintiffs’ Counsel as Class Counsel in this matter;
                               7            •     An award of $500.00 in statutory damages to Plaintiffs and each Class
                               8   member for each and every negligent violation of 47 U.S.C. § 227(b)(1) by
                               9   Defendant, pursuant to 47 U.S.C. § 227(b)(3)(B);
                              10            •     An award of $1,500.00 in statutory damages to Plaintiffs and each
                              11   Class member for each and every knowing and/or willful violation of 47 U.S.C. §
                              12   227(b)(1) by Defendant, pursuant to 47 U.S.C. § 227(b)(3)(B);
MADAR LAW CORPORATION




                              13            •     Pre-judgment and post-judgment interest;
  14410 V IA V ENEZIA #1404
    S AN D IEGO , CA 92129




                              14            •     An order providing injunctive relief prohibiting such conduct in the
                              15   future, pursuant to 47 U.S.C. § 227(b)(3)(A);
                              16            •     An award of reasonable costs of suit;
                              17            •     An award of reasonable attorneys’ fees;
                              18            •     Any other relief the Court may deem just and proper.
                              19                                         TRIAL BY JURY
                              20      49.       Pursuant to the seventh amendment to the Constitution of the United
                              21   States of America, Plaintiffs are entitled to, and demand, a trial by jury.
                              22
                              23   Dated: August 4, 2019                                 Respectfully submitted,
                              24
                                                                                         MADAR LAW CORPORATION
                              25
                                                                                         By:     s/ ALEX S. MADAR____
                              26
                                                                                                 ALEX S. MADAR
                              27                                                                 ATTORNEY FOR PLAINTIFFS
                              28
                                   Case #                    Mark Kaufman, et. al v. Great Destinations, Inc.
                                                                  CLASS ACTION COMPLAINT
                                   Case 3:19-cv-01459-DMS-KSC Document 1 Filed 08/04/19 PageID.10 Page 10 of 10


                                                             C ERTIFICATION          OF   W ORD C OUNT
                               1
                                              I, Alex S. Madar, hereby certify that, according to the computer program
                               2
                                     used to prepare this document, Complaint, contains 2339 words.
                               3
                                              I declare under penalty of perjury under the laws of the State of California
                               4
                                     that the foregoing is true and correct. Executed on this 4th day of August, 2019, in
                               5
                                     San Diego, California.
                               6
                               7                                                           MADAR LAW CORPORATION
                               8                                                           By:     s/ ALEX S. MADAR____
                               9                                                                   ALEX S. MADAR
                                                                                                   ATTORNEY FOR PLAINTIFFS
                              10
                              11
                              12
MADAR LAW CORPORATION




                              13
  14410 V IA V ENEZIA #1404
    S AN D IEGO , CA 92129




                              14
                              15
                              16
                              17
                              18
                              19
                              20
                              21
                              22
                              23
                              24
                              25
                              26
                              27
                              28
                                     Case #                    Mark Kaufman, et. al v. Great Destinations, Inc.
                                                                    CLASS ACTION COMPLAINT
